Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rigel Menard on December 16, 2021.

The application has been amended as follows: 
In claim 1, line 6, immediately after “cause the”, please delete “one or more slot antennas to transmit electrical power by coherent interference of respective electromagnetic fields that generates a propagating wave to an implantable device in the tissue” and insert --two or more slot antennas to transmit electrical power to an implantable device in the tissue by coherent interference of respective electromagnetic fields that generates a propagating wave in the tissue--.
In claim 10, line 7, immediately after “…electrical power”, please delete “by coherent interference of respective electromagnetic fields that generates a propagating wave to an at least partially implantable, biocompatible device in the tissue” and insert    --to an at least partially implantable, biocompatible device in the tissue by coherent interference of respective electromagnetic fields that generates a propagating wave in the tissue--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: It is in the opinion of the examiner that the art of record neither anticipates nor renders obvious “circuitry on the first side of the plate, the circuitry configured to cause the two or more slot antennas to transmit electrical power to an implantable device in the tissue by coherent interference of respective electromagnetic fields that generates a propagating wave in the tissue” or “circuitry on the first side of the slot antennas, the circuitry configured to cause the slot antennas to transmit electrical power to an at least partially implantable, biocompatible device in the tissue by coherent interference of respective electromagnetic fields that generates a propagating wave in the tissue” in combination with the rest of the claimed limitations set forth in the independent claim.
Searching by the Examiner yielded prior art as cited in the previous Office Actions.  Based on Applicant’s arguments and the Examiner’s review of the Office Action mailed on August 26, 2021, the subject matter is deemed to be allowable. Further explanation can be reviewed in the Applicant’s arguments filed on October 14, 2021. Therefore, it is concluded by the examiner that claims 1-8 and 10-17 of the present invention are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792